Citation Nr: 0914966	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile 
dysfunction, status post penile implant, to include as 
secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  The claims are now under the jurisdiction of 
the RO in St. Petersburg, Florida.  

In January 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the January 2009 hearing, of record were VA 
treatment records as recent as January 2008.  At the hearing, 
the Veteran testified he had received treatment since January 
2008 for his disabilities at the VA facility in Naples, 
Florida.  Those clinical records are not in the claims file.  
Thus, the claims must be remanded to obtain the clinical 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the VA 
treatment records from the Naples, 
Florida, VA facility from January 2008 to 
the present.

2.  If, after receipt of the additional VA 
treatment records, the record indicates 
that additional development is warranted, 
the RO/AMC should conduct such 
development.

3.  Upon completion of the above-requested 
development, reconsider the Veteran's 
claims.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

